Citation Nr: 1752742	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 
	
2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1946 to March 1950 and March 1956 to August 1974, to include service in Japan and the Republic of Vietnam.  He died in October 2007, and Appellant is the Veteran's surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, jurisdiction over this appeal was transferred to the Camp Lejeune Contaminated Water claims processing division of the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran was not evaluated as totally disabled as a result of his service-connected disabilities for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not shown to be a former prisoner of war.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318  

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318  when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  

Under the current version of 38 C.F.R. § 3.22, Dependency and Indemnity Compensation benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran was released from active duty in August 1974.  He was not in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities at any time during the appeal period.  However, the Veteran received a 100 percent (total) disability rating for his service-connected bilateral hearing loss from June 30, 2005, and a 10 percent disability rating for his service-connected tinnitus from June 30, 2005.  This resulted in a 100 percent combined disability evaluation beginning June 30, 2005.  

The Veteran later died in October 2007, which would establish that he had the 100 percent combined disability evaluation for less than ten years immediately preceding his death.  There is no evidence to suggest that he was a prisoner of war, and the Appellant has not alleged such fact.  Accordingly, he was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, have specifically pled clear and unmistakable in any previous rating actions, including the rating decision that granted the 100 percent (total) disability rating for his service-connected bilateral hearing loss, effective from June 30, 2005, and a 10 percent disability rating for his service-connected tinnitus, effective from June 30, 2005.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of clear and unmistakable error must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40   (1993) (holding that a valid claim of clear and unmistakable error requires specific allegations of such error).  Thus, there is no claim of clear and unmistakable error in a prior final decision presented.

Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  As the preponderance of the evidence is against the claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and the Appellant's claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

As to the claim of entitlement to service connection for the cause of the Veteran's death, the Appellant contends that the cause of the Veteran's death, colon cancer, was related to his exposure to ionizing radiation, contaminated water, or herbicides during his active service. 




A.  Procedural Due Process

In July 2012, the Board remanded this claim and instructed the RO to prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.  After receipt of the dose estimate provided by the Under Secretary for Health, the Board instructed the RO to review the dose estimate(s) and determine whether any additional development of the ionizing radiation claims is required under 38 C.F.R. § 3.311(b) and complete such development.  Lastly, the Board directed the RO to determine whether the ionizing radiation claims require any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

In April 2015, May 2015, August 2015, and October 2015, the RO attempted to contact the Office of the Undersecretary of Health to obtain a dosage estimate of the Veteran's exposure to the ionizing radiation while in service.  However, it does not appear that the Office of the Undersecretary of Health ever responded to the RO's requests. 

After conducting a thorough review of the record, the Board is unable to sufficiently confirm that the Veteran's records were ever forwarded to the Under Secretary for Health for the preparation of a dose estimate for the Veteran's claimed exposure to ionizing radiation while in service.  The Board notes that a dose estimate is necessary prior to the adjudication of claims for radiogenic diseases based on ionizing radiation exposure that first manifest after service and cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.311(a).  Thus, the Board finds that a remand is required to obtain this information.




B.  Supplemental Medical Opinion 

In a July 2013 medical opinion, the Veteran's private physician, N. F., M.D., indicated that the Veteran had past exposure to radiation, that he was stationed in Japan status post the atomic bombings, and was sent within 20 miles of those sites according to the Veteran's wife.  Dr. F. also noted that the Veteran had additional exposure to risk for cancer while being stationed at Camp Lejeune during period when there was a water contamination issue.  Dr. F. opined that both of these factors have bearings on him developing metastatic colon cancer in the first place.

In April 2016, the RO contacted the Defense Threat Reduction Agency (DTRA) and requested verification of the Veteran's participation in a radiation risk activity based on his assignment in the Pacific Theater and his military occupational specialty during his active duty service.  In its January 2017  response, the DTRA noted that Veteran served on active duty in the United States Marine Corps from September 27, 1944 to August 31, 1974;  that he was assigned to the "E" Company, 2nd Battalion, 28th Marines; that his unit embarked aboard the U.S.S. KINGSBURY (APA 177) at Hilo, Hawaii, on August 27, 1945, arrived at Sasebo, Japan (approximately 180 miles from Hiroshima and 30 miles from Nagasaki), on September 22, 1945, via Pearl Harbor, Hawaii, and Saipan, Mariana Islands, and disembarked there the same day.  The DTRA also noted that the Veteran's unit relocated to Fukuoka (approximately 120 miles from Hiroshima and 65 miles from Nagasaki) on October 5, 1945, and returned to Sasebo on November 2, 1945; that the Veteran transferred to Headquarters Company, 2nd Battalion, 8th Marines, at Kumamoto (approximately 150 miles from Hiroshima and 45 miles from Nagasaki) on November 30, 1945, and then to "B" Company, 1st Battalion, 8th Marines, at Kagoshima (approximately 220 miles from Hiroshima and 100 miles from Nagasaki) on December 30, 1945.  Finally, the DTRA indicated that the Veteran was sick at an unspecified medical hospital from January 19, 1946, to January 31, 1946, and that he remained assigned to duty at Kagoshima until June 13, 1946, at which time he travelled to Sasebo and embarked aboard the U.S.S. GRIMES (APA 172) the following day.  The DTRA further indicated that the ship departed Sasebo on June 15, 1946 and arrived at San Diego, California on June 29, 1946, departed the following day, and arrived at Norfolk, Virginia on July 13, 1946.  

Based on the foregoing, the DTRA concluded that historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, as defined by VA.  The Board notes that the DTRA's response did not provide an estimate of the Veteran's exposure to the ionizing radiation while in service.  

Thereafter, the RO requested an etiological medical opinion regarding the Veteran's ionizing radiation and contaminated water exposure.  In May 2017, a medical opinion was obtained from B. G., M.D., the RO's Medical Director for Compensation and Pension and a subject matter expert on Camp Lejeune contaminated water.  Dr. G. reviewed the electronic claims file and noted that the Veteran had claimed exposure to ionizing radiation while "stationed in Japan during [World War II]."  However, Dr. G. then confusingly stated that "it is documented that exposure to radiation is not a matter of record."  Dr. G. then thoroughly discussed the Veteran's risk factors for exposure to solvents while stationed at Camp Lejeune.  Dr. G. ultimately concluded that "there is no scientifically documented link between exposure to either [tetrachloroethylene (PERC) or trichloroethylene (TCE)] solvents and the development of prostate cancer."  

The Board finds that the May 2017 medical opinion is inadequate for the following reasons:

First, it did not provide an estimate of the Veteran's exposure to the ionizing radiation while in service, pursuant to the requirements of 38 C.F.R. § 3.311(a).  As discussed above, this procedural matter must be corrected before the RO readjudicates the Appellant's claim.  

Second, Dr. G. provided a negative nexus opinion regarding the impact of tetrachloroethylene (PERC) and trichloroethylene (TCE) solvents on the development of prostate cancer.  Based on the medical evidence of record, the Veteran died from recurrent metastatic colon cancer with metastasis to the lungs, liver, and lymph nodes.  Although Dr. G.'s reference to prostate cancer may have been a typographical error, the Board wants to ensure that the etiological opinion provided addresses the actual cause of the Veteran's death - in this case - recurrent metastatic colon cancer with metastasis to the lungs, liver, and lymph nodes.  Therefore, the supplemental medical opinion should address the etiology of the Veteran's recurrent metastatic colon cancer with metastasis to the lungs, liver, and lymph nodes.  

Third, Dr. G. cited a National Research Council (NCR) 2008 Report indicating that the water supply at Camp Lejeune was contaminated with benzene, vinyl chloride, tetrachloroethylene (PERC), and trichloroethylene (TCE).  Dr. G. observed that the NCR report found "inadequate/insufficient evidence to determine whether an association exists" between exposures to Camp Lejeune contaminated water supply and colon cancer.  However, Dr. G. also indicated that certain contaminants like chlorine have been shown to be associated with colon cancer.  Dr. G. noted that a literature review of pertinent publication subsequent to the NCR 2008 report, including current ATSDR statements, support the fact the benzene and vinyl chloride have not been shown to cause or aggravate colon cancer.  Therefore, Dr. G. focused her opinion on the solvents tetrachloroethylene (PERC), and trichloroethylene (TCE).  Dr. G.'s negative nexus opinion focused primarily on the Veteran's exposure to the tetrachloroethylene (PERC) and trichloroethylene (TCE) solvents.  She did not clearly explain why the chlorine found in the water at Camp Lejeune, and which has specifically been linked to colon cancer, did not result in the Veteran's colon cancer, especially since it is documented that the Veteran spent 15.5 years at Camp Lejeune.  While Dr. G. addressed occupational and environmental exposure to contaminants, her opinion was based on literature reviews and not necessarily on whether the evidence of record supported that Appellant's contentions that the Veteran was exposed to contaminated water while stationed at Camp Lejeune.  Therefore, the supplemental medical opinion should take corrective action to address the Appellant's contentions that the Veteran was exposed to contaminated water while stationed at Camp Lejeune for fifteen and a half years.

Finally, as noted by Dr. G., when the Veteran filed his original claim for service connection for colon cancer, he asserted that he was exposed to Agent Orange herbicide in Vietnam and Cambodia.  Review of the Veteran's service personnel records shows that he received a Republic of Vietnam Campaign Medal with Device; a Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color with Palm); and a Republic of Vietnam Meritorious Unit Citation (Civil Actions Medal, First Class Color with Palm).  However, it is unclear exactly when the Veteran served in Vietnam and whether he had service in the Republic of Vietnam.  Regardless, the Board observes that Dr. G.'s opinion does not address whether the Veteran's colon cancer resulted from any in-service herbicide exposure.  Even if colon cancer is not one of the presumptive diseases pursuant to 38 C.F.R. § 3.307 or § 3.309, the Board notes that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

After obtaining the ionized radiation dosage estimate from the Under Secretary for Health, the RO or Appeals Management Office (AMO) should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claims is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, the RO or AMO should determine whether the ionizing radiation claims require any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).  The RO or AMO must determine the exact dates of the Veteran's Vietnam/ Cambodia service and prepare a summary of those dates and any service that the Veteran may have had in the Republic of Vietnam.  Thereafter, the RO or AMO should forward the electronic claims file to an appropriate medical professional for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's recurrent metastatic colon cancer with metastasis to the lungs, liver, and lymph nodes was caused by, incurred by, or otherwise etiologically related his exposure to (1) ionizing radiation while stationed in close proximity to Nagasaki, Japan, in 1945 and 1946 (2) contaminated water while stationed at Camp Lejeune, or (3) herbicide exposure while serving in Vietnam/Cambodia (if such service is verified).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMO must request a dose assessment from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary for Health should also be sent a copy of the electronic claims file and a copy of this Remand.

2.  After receipt of the dose estimate provided by the Under Secretary for Health, the RO or AMO should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claims is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, the RO or AMO should determine whether the ionizing radiation claims require any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

3.  After completion of the above actions, the RO or AMO must determine the exact dates of the Veteran's Vietnam/Cambodia service and prepare a summary of those dates and any service that the Veteran may have had in the Republic of Vietnam.  The RO or AMO should then forward the electronic claims file to an appropriate medical professional for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's recurrent metastatic colon cancer with metastasis to the lungs, liver, and lymph nodes was caused by, incurred by, or otherwise etiologically related his exposure to (1) ionizing radiation while stationed in close proximity to Nagasaki, Japan, in 1945 and 1946 (2) contaminated water while stationed at Camp Lejeune for 15.5 years, or (3) herbicide exposure while serving in Vietnam/ Cambodia (if such service is verified).

A complete rationale shall be given for all opinions and conclusions expressed.

4.  The RO or AMO should also undertake any other development it determines to be necessary to properly develop this claim.

5.  Then the RO or AMO should readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, a Supplemental Statement of the Case (SSOC) should be issued to the Appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


